EXHIBIT 10.27

EXECUTIVE SEVERANCE AND NONCOMPETITION AGREEMENT

This Executive Severance and Noncompetition Agreement (this “Agreement”) is
dated April 7, 2008 by and between Merix Corporation (the “Company”), and Allen
Muhich (“Executive”).

RECITALS:

The Company and Executive are parties to a Severance Agreement dated February 6,
2007 (the “Severance Agreement”).

The Severance Agreement provides that no provision of the Severance Agreement
shall be modified, waived or discharged unless the modification, waiver or
discharge is agreed to in writing and signed by the Company and Executive.

The Company and Executive each now desire to terminate the Severance Agreement
in its entirety, without any liability to either of the parties, and to replace
it with the Executive Severance and Noncompetition Agreement as set forth below.

Merix Corporation (“Merix”) considers the establishment and maintenance of a
sound and vital management to be essential to protecting and enhancing the best
interests of Merix and its shareholders. In this connection, Merix recognizes
that, as is the case with many publicly held corporations, the possibility of a
change of control may exist and that such possibility, and the uncertainty and
questions that it may raise among management, may result in the departure or
distraction of management personnel to the detriment of Merix and its
shareholders. In order to induce (“Executive”) to remain employed by Merix in
the face of uncertainties about the long-term strategies of Merix and possible
change of control of Merix and their potential impact on Executive’s position
with Merix, this Agreement, which has been approved by the Board of Directors of
Merix, sets forth the severance benefits that Merix will provide to Executive in
the event Executive’s employment by Merix is terminated under the circumstances
described in this Agreement. To induce Merix to enter into this Agreement,
Executive agrees to the covenants set forth in Section 6 of this Agreement.

 

1. Employment Relationship.

Executive is currently employed by Merix as Executive and Merix acknowledge that
either party may terminate this employment relationship at any time and for any
or no reason, subject to the obligation of Merix to provide the severance
benefits specified in this Agreement in accordance with the terms hereof.

 

2. Release of Claims.

In consideration for and as a condition precedent to receiving the severance
benefits outlined in this Agreement, Executive agrees to execute and deliver to
Merix a Release of Claims in the form attached as Exhibit A (“Release of
Claims”) that will be delivered to Executive on the date of Termination of
Executive’s Employment (as defined in Section 9.1).

 

3. Additional Compensation Upon Termination.

In addition to unpaid salary and other wages, if any, payable to Executive
through the date of Termination of Executive’s Employment, in the event of a
Termination of Executive’s Employment at any time other than for Cause (as
defined in Section 9.2 of this Agreement), death or Disability (as defined in
Section 9.4 of this Agreement), and contingent upon Executive’s execution of the
Release of Claims and compliance with Section 11 of this Agreement, Executive
shall be entitled to the following benefits:

3.1 As severance pay and in lieu of any other compensation for periods
subsequent to the date of Termination of Executive’s Employment, Merix shall pay
Executive, in a single payment after employment has ended and eight days have
passed following execution of the Release of Claims without revocation, an
amount in cash equal to Six (6) months of Executive’s annual base pay at the
rate in effect immediately prior to the date of Termination of Executive’s
Employment.

3.2 Executive is entitled to extend coverage under any group health plan in
which Executive and Executive’s dependents are enrolled at the time of
Termination of Executive’s Employment under the COBRA continuation laws for the
18-month statutory period, or for as long as Executive remains eligible under
COBRA. Merix will pay Executive a lump sum payment in an amount equivalent to
the reasonably estimated cost Executive may incur to extend for a period of 18
months under the COBRA continuation laws Executive’s group health and dental
plan coverage in effect at the time of Termination of Executive’s Employment.
Executive may use this payment, as well as any payment made under Section 3.1,
for such COBRA continuation coverage or for any other purpose.



--------------------------------------------------------------------------------

3.3 Executive shall be entitled to a portion of the benefits under any annual
cash incentive plans in effect at the time of Termination of Executive’s
Employment equal to the greater of (a) 50 percent of Executive’s target benefit
under such plan for the year or (b) a prorated amount representing the portion
of the plan year during which Executive was a participant. For purposes of this
Agreement, Executive’s participation in any such plan will be considered to have
ended on Executive’s last day of active employment. In making the proration
calculation, the amount of Executive’s award if Executive had been a participant
for the full incentive period shall be divided by the total number of days in
the incentive period, and the result multiplied by the actual number of days
Executive participated in the plan. The payment amount shall be calculated at
the end of the incentive period and the amount shall not be due and payable by
Merix to Executive until the date that all awards are payable to other eligible
employees after the close of the incentive period, except that Executive may
elect at any time after Termination of Executive’s Employment, by written notice
to Merix, to receive 50 percent of Executive’s target benefit instead of the
prorated amount, in which case the payment shall be made within 20 days of such
election. If the applicable plan provides for a greater payment for a
participant whose employment terminates prior to the end of an incentive period,
the applicable plan payment shall be made. Executive acknowledges that this
Section 3.3 modifies and supersedes any payment provisions under any existing or
future bonus plan.

3.4 Merix will pay up to $12,500 to a third-party outplacement firm selected by
Executive to provide career counseling assistance to Executive for a period of
one year following the date of Termination of Executive’s Employment. Executive
may elect to receive the $12,500 in cash in lieu of payment to a third-party
outplacement firm.

3.5 All outstanding stock options, restricted stock, stock bonuses or other
stock awards shall be governed by the terms of the applicable agreement or plan.

 

4. Additional Compensation Upon Termination Following a Change of Control.

In the event of a Termination of Executive’s Employment other than for Cause,
death or Disability within 24 months following a Change of Control (as defined
in Section 9.3), or prior to a Change of Control at the direction of a person
who has entered into an agreement with Merix, the consummation of which will
constitute a Change of Control, and contingent upon Executive’s execution of the
Release of Claims and compliance with Sections 5 and 11, Executive shall be
entitled to the following benefits, which benefits shall be in addition to the
benefits provided in Section 3:

4.1 Merix shall pay Executive, in a single payment within the later of (a) eight
days after the last day of employment, including employment during the
up-to-six-months-employment period referred to in Section 5 if Merix or the
surviving company has requested Executive to continue employment during such
period and (b) eight days after execution of the Release of Claims without
revocation, an amount in cash equal to one year of Executive’s annual base pay
at the rate in effect immediately prior to the date of Termination of
Executive’s Employment.

4.2 Executive shall be entitled to receive an amount such that the amount
payable pursuant to Section 3.3 plus the amount payable pursuant to this
Section 4.2 equals 100 percent of the Executive’s target benefit for the year
under annual cash incentive plans in effect at the time of Termination of
Executive’s Employment. The amount payable pursuant to Section 4.2 shall be paid
on the same date that the Section 4.1 payment is payable.

4.3 Merix shall maintain in full force and effect, at its sole cost and expense,
for Executive’s continued benefit for a period terminating 18 months after the
date of Termination of Executive’s Employment, a life insurance policy insuring
Executive’s life with coverage equal to two times Executive’s annual base pay in
effect immediately prior to Termination of Executive’s Employment, provided that
Executive’s continued participation is possible under the general terms and
provisions of such policy. At Executive’s election, or if Executive’s continued
participation in such policy is barred, Merix shall make a lump-sum payment to
Executive equal to the total premiums that would have been paid by Merix for
such 18-month period. The maximum amount that Merix shall be obligated to pay
pursuant to this Section 4.3 in premiums and payments to Executive shall be
$5,000.

4.4 The possibility of forfeiture to Merix of all stock issued to Executive
under all Executive Stock Bonus Agreements shall immediately lapse.

4.5 All outstanding stock options held by Executive under all stock option and
stock incentive plans of Merix shall become immediately exercisable in full and
shall remain exercisable until the earlier of (a) two years after Termination of
Executive’s Employment or (b) the option expiration date as set forth in the
applicable option agreement.

4.6 Notwithstanding any provision in this Agreement, in the event that Executive
would receive a greater after-tax benefit from the Capped Benefit (as defined in
the next sentence) than from the payments pursuant to this Agreement (the
“Specified Benefits”), the Capped Benefit shall be paid to Executive and the
Specified Benefits shall not be paid. The Capped Benefit is the Specified
Benefits, reduced by the amount necessary to prevent any portion of the
Specified Benefits from being “parachute payments” as defined in
Section 280G(b)(2) of the Internal Revenue Code of 1986, as amended (“IRC”), or
any successor



--------------------------------------------------------------------------------

provision. For purposes of determining whether Executive would receive a greater
after-tax benefit from the Capped Benefit than from the Specified Benefits,
there shall be taken into account all payments and benefits Executive will
receive upon a Change in Control of Merix (collectively, excluding the Specified
Benefits, the “Change of Control Payments”). To determine whether Executive’s
after-tax benefit from the Capped Benefit would be greater than Executive’s
after-tax benefit from the Specified Benefits, there shall be subtracted from
the sum of the before-tax Specified Benefits and the Change of Control Payments
(including the monetary value of any non-cash benefits) any excise tax that
would be imposed under IRC § 4999 and all federal, state and local taxes
required to be paid by Executive in respect of the receipt of such payments,
assuming that such payments would be taxed at the highest marginal rate
applicable to individuals in the year in which the Specified Benefits are to be
paid or such lower rate as Executive advises Merix in writing is applicable to
Executive.

4.7 If Executive’s employment with Merix terminates for any reason prior to a
Change of Control, other than at the direction of a person who has entered into
an agreement with Merix, the consummation of which will constitute a Change of
Control, Executive shall not be entitled to benefits under Section 4 of this
Agreement.

 

5. Additional Service.

Executive agrees that, if requested by Merix or the surviving company following
a Change of Control, Executive will continue his or her employment with Merix or
the surviving company for a period of up to six months following the Change of
Control in any capacity requested by Merix or the surviving company consistent
with Executive’s areas of professional expertise. During this period Executive
shall receive the same salary and substantially the same benefits as in effect
prior to the Change of Control. Executive shall not be entitled to any benefits
provided by Section 4 if Executive fails to perform in accordance with this
Section 5.

 

6. Noncompetition

6.1 Executive acknowledges that as part of Executive’s employment with Merix,
Executive will have access to confidential information related to Merix’s
products, services, customers, processes, business strategy and other
confidential information that will be inevitably disclosed to a Competing
Business if Executive engages in, is employed by, performs services for,
participates in the ownership, management, control or operation of, or is
otherwise connected with, either directly or indirectly, any Competing Business.

6.2 During the Term, Executive will not, directly or indirectly, engage in, be
employed by, perform services for or otherwise participate in any Competing
Business (as defined in Section 9.5 of this Agreement) or any other activity
which conflicts with the interests of Merix.

6.3 Executive’s execution, delivery and performance of this Agreement and the
performance of Executive’s other obligations and duties to Merix will not cause
any breach, default or violation of any other employment, nondisclosure,
confidentiality, consulting or other agreement to which Executive is a party or
by which Executive may be bound.

6.4 During Executive’s employment with Merix and for two years after Termination
of Executive’s Employment, Executive will not induce, or attempt to induce, any
employee or independent contractor of Merix to cease such employment or
relationship to engage in, be employed by, perform services for, participate in
the ownership, management, control or operation of, or otherwise be connected
with, either directly or indirectly, any Competing Business.

6.5 During Executive’s employment with Merix and for two years after Termination
of Executive’s Employment, Executive will not (except on behalf of or with the
prior written consent of Merix) directly or indirectly (a) solicit, divert,
appropriate to or accept on behalf of any Competing Business, or (b) attempt to
solicit, divert, appropriate to or accept on behalf of any Competing Business,
any business from any customer or actively sought prospective customer of Merix
with whom Executive has dealt, whose dealings with Merix have been supervised by
Executive or about whom Executive has acquired confidential information in the
course of Executive’s employment.

6.6 During Executive’s employment with Merix and for two years after Termination
of Executive’s Employment, Executive will not engage in, be employed by, perform
services for, participate in the ownership, management, control or operation of,
or otherwise be connected with, either directly or indirectly, any Competing
Business. For purposes of this Section 6, Executive will not be considered to be
connected with any Competing Business solely on account of: Executive’s
ownership of less than five percent of the outstanding capital stock or other
equity interests in any person or entity carrying on the Competing Business.
Executive agrees that this restriction is reasonable, but further agrees that
should a court exercising jurisdiction with respect to this Agreement find any
such restriction invalid or unenforceable due to unreasonableness, either in
period of time, geographical area, or otherwise, then in that event, such
restriction is to be interpreted and enforced to the maximum extent that such
court deems reasonable.



--------------------------------------------------------------------------------

6.7 Executive acknowledges that Executive’s obligations under this Section 6 are
important to Merix, and that Merix would not employ or continue to employ
Executive without Executive’s agreement to such obligations. Executive also
acknowledges that if Executive does not abide by Executive’s obligations in this
Section 6, Merix will suffer immediate and irreparable harm, and that the damage
to Merix will be difficult to measure and financial relief will be incomplete.
Accordingly, and notwithstanding Section 12 hereof, Merix will be entitled to
injunctive relief and other equitable remedies in an arbitration or in a court
of competent jurisdiction in the event of a breach by Executive of any
obligation under this Agreement. The rights and remedies of Merix under this
Section 6.7 are in addition to all other remedies.

6.8 Executive has carefully read all of the provisions of this Section 6 and
agrees that (a) the same are necessary for the reasonable and proper protection
of Merix’s business, (b) Merix has been induced to enter into its relationship
with Executive in reliance upon Executive’s compliance with the provisions of
this Section 6, (c) every provision of this Section 6 is reasonable with respect
to its scope and duration, (d) Executive has executed this Agreement without
duress or coercion from any source, and (e) Executive has received a copy of
this Agreement.

 

7. Tax Withholding; Subsequent Employment.

7.1 All payments provided for in this Agreement are subject to applicable tax
withholding obligations imposed by federal, state and local laws and
regulations.

7.2 The amount of any payment provided for in this Agreement shall not be
reduced, offset or subject to recovery by Merix by reason of any compensation
earned by Executive as the result of employment by another employer after
Termination of Executive’s Employment.

 

8. Other Agreements.

This Agreement replaces and supersedes any severance agreement or other similar
agreement between Executive and Merix entered into prior to the date of this
Agreement. In the event that severance benefits are payable to Executive under
any other agreement with Merix in effect at the time of Termination of
Executive’s Employment (including but not limited to any employment agreement,
but excluding for this purpose any stock option agreement or stock bonus
agreement or stock appreciation right agreement that may provide for accelerated
vesting or related benefits upon the occurrence of a Change in Control), the
benefits provided in this Agreement shall not be payable to Executive. Executive
may, however, elect to receive all of the benefits provided for in this
Agreement in lieu of all of the benefits provided in all such other agreements.
Any such election shall be made with respect to the agreements as a whole, and
Executive cannot select some benefits from one agreement and other benefits from
this Agreement.

 

9. Definitions.

 

9.1 Termination of Executive’s Employment.

“Termination of Executive’s Employment” means that Merix has terminated
Executive’s employment with Merix (including any subsidiary of Merix). For
purposes of Section 3, if Executive is assigned additional or different titles,
tasks or responsibilities from those currently held or assigned, consistent with
Executive’s areas of professional expertise and with no decrease in annual base
compensation, whether at Merix or any subsidiary of Merix, such circumstances
shall not constitute a Termination of Executive’s Employment. For purposes of
Section 4, Termination of Executive’s Employment shall include termination by
Executive, within 24 months of a Change of Control, by written notice to Merix
referring to the applicable paragraph of Section 9.1, for “Good Reason” based
on:

(a) the assignment to Executive of a different title, job or responsibilities
that results in a decrease in the level of responsibility of Executive with
respect to the surviving company after the Change of Control when compared to
Executive’s level of responsibility for Merix’ operations prior to the Change of
Control; provided that Good Reason shall not exist if Executive continues to
have the same or a greater general level of responsibility for the former Merix
operations after the Change of Control as Executive had prior to the Change of
Control even if the former Merix operations are a subsidiary or division of the
surviving company;

(b) a reduction by Merix or the surviving company in Executive’s annual base pay
as in effect immediately prior to the Change of Control;

(c) a significant reduction by Merix or the surviving company in total benefits
available to Executive under cash incentive, stock incentive and other employee
benefit plans after the Change of Control compared to the total package of such
benefits as in effect prior to the Change of Control;

(d) a requirement by Merix or the surviving company that Executive be based more
than 50 miles from where Executive’s office is located immediately prior to the
Change of Control, except for required travel on company business to an extent
substantially consistent with the business travel obligations that Executive
undertook on behalf of Merix prior to the Change of Control; or



--------------------------------------------------------------------------------

(e) the failure by Merix to obtain from any successor (whether direct or
indirect, by purchase, merger, consolidation or otherwise) to all or
substantially all of the business and/or assets of Merix (“Successor”) the
assent to this Agreement contemplated by Section 10 hereof.

 

9.2 Cause.

Termination of Executive’s Employment for “Cause” shall mean termination upon
(a) the willful and continued failure by Executive to perform substantially
Executive’s reasonably assigned duties with Merix (other than any such failure
resulting from Executive’s incapacity due to physical or mental illness) after a
demand for substantial performance is delivered to Executive by the Board, the
Chief Executive Officer or the President of Merix that specifically identifies
the manner in which the Board or Merix believes that Executive has not
substantially performed Executive’s duties or (b) the willful engaging by
Executive in illegal conduct that is materially and demonstrably injurious to
Merix. No act, or failure to act, on Executive’s part shall be considered
“willful” unless done, or omitted to be done, by Executive without reasonable
belief that Executive’s action or omission was in, or not opposed to, the best
interests of Merix. Any act, or failure to act, based upon authority given
pursuant to a resolution duly adopted by the Board or based upon the advice of
counsel for Merix shall be conclusively presumed to be done, or omitted to be
done, by Executive in the best interests of Merix.

 

9.3 Change of Control.

A Change of Control shall mean that one of the following events has taken place:

(a) The shareholders of Merix approve one of the following (“Approved
Transactions”):

(i) Any merger or statutory plan of exchange involving Merix (“Merger”) in which
Merix is not the continuing or surviving corporation or pursuant to which shares
of Merix’s common stock would be converted into cash, securities or other
property, other than a Merger involving Merix in which the holders of shares of
Merix’s common stock immediately prior to the Merger have the same proportionate
ownership of common stock of the surviving corporation after the Merger; or

(ii) Any sale, lease, exchange, or other transfer (in one transaction or a
series of related transactions) of all or substantially all of the assets of
Merix or the adoption of any plan or proposal for the liquidation or
dissolution;

(b) A tender or exchange offer, other than one made by Merix, is made for shares
of Merix’s common stock (or securities convertible into shares of Merix’s common
stock ), and such offer results in a portion of those securities being purchased
and the offeror after the consummation of the offer is the beneficial owner (as
determined pursuant to Section 13(d) of the Securities Exchange Act of 1934, as
amended (the “Exchange Act”)), directly or indirectly, of securities
representing at least 20 percent of the voting power of outstanding securities
of Merix;

(c) Merix receives a report on Schedule 13D of the Exchange Act reporting the
beneficial ownership by any person of securities representing 20 percent or more
of the voting power of outstanding securities of Merix, except that if such
receipt shall occur during a tender offer or exchange offer described in
(b) above, a Change of Control shall not take place until the conclusion of such
offer; or

(d) During any period of 12 months or less, individuals who at the beginning of
such period constituted a majority of the Board of Directors cease for any
reason to constitute a majority thereof, unless the nomination or election of
such new directors was approved by a vote of at least two-thirds of the
directors then still in office who were directors at the beginning of such
period.

Notwithstanding anything in the foregoing to the contrary, no Change of Control
shall be deemed to have occurred for purposes of this Agreement by virtue of any
transaction that results in Executive, or a group of persons that includes
Executive, acquiring, directly or indirectly, securities representing 20 percent
or more of the voting power of outstanding securities of Merix.

 

9.4 Disability.

Termination of Executive’s Employment based on “Disability” shall mean
termination without further compensation under this Agreement, due to a mental
or physical impairment of Executive that is expected to result in death or that
has lasted or is expected to last for a continuous period of 12 months or more
and that causes Executive to be unable, with reasonable accommodation in the
opinion of the Committee, to perform his or her duties for Merix and to be
engaged in any substantial gainful activity.

 

9.5 Competing Business

Competing Business means any business whose efforts are in competition with the
efforts of Merix. A Competing Business includes any business whose efforts
involve any research and development, products or services in competition with
products or services which are, during Executive’s employment with Merix and/or
upon Termination of Executive’s Employment, either (a) produced, marketed or
otherwise commercially exploited by Merix or (b) in actual or demonstrably
anticipated research or development by Merix.



--------------------------------------------------------------------------------

10. Successors; Binding Agreement.

10.1 This Agreement shall be binding on and inure to the benefit of Merix and
its Successors and assigns. Upon Executive’s written request, Merix will seek to
have any Successor, by agreement, assent to the fulfillment by Merix of its
obligations under this Agreement. If such a request is made, failure of Merix to
obtain such assent prior to or at the time a company becomes a Successor shall
constitute Good Reason for termination by Executive of his or her employment
and, if a Change of Control of Merix has occurred, shall entitle Executive to
the benefits pursuant to Section 4.

10.2 This Agreement shall inure to the benefit of and be enforceable by
Executive and Executive’s legal representatives, executors, administrators and
heirs.

 

11. Resignation of Corporate Offices.

Executive will resign Executive’s office, if any, as a director, officer or
trustee of Merix, its subsidiaries or affiliates and of any other corporation or
trust of which Executive serves as such at the request of Merix, effective as of
the date of Termination of Executive’s Employment. Executive agrees to provide
Merix such written resignation(s) upon request and that no severance will be
paid until after such resignation(s) are provided.

 

12. Governing Law; Arbitration.

This Agreement shall be construed in accordance with and governed by the laws of
the State of Oregon. Any dispute or controversy arising under or in connection
with this Agreement, or the breach thereof, shall be settled exclusively by
arbitration under the Mutual Agreement to Arbitrate Claims signed by the
Executive, and judgment upon the award rendered by the Arbitrator may be entered
in any Court having jurisdiction thereof. Notwithstanding any provision in the
Mutual Agreement to Arbitrate Claims, Merix shall pay all arbitration fees and
reasonable attorney’s fees and expenses (including at trial and on appeal) of
Executive in enforcing its rights under this Agreement in the event of a
Termination of Executive’s Employment within 24 months following a Change of
Control. Notwithstanding the foregoing, any dispute or controversy arising under
or in connection with Section 6 of this Agreement or a breach thereof shall be
settled in accordance with the terms of Section 6.7 of this Agreement.

 

13. Amendment.

No provision of this Agreement may be modified unless such modification is
agreed to in writing signed by Executive and Merix.

 

14. Severability.

If any of the provisions or terms of this Agreement shall for any reason be held
invalid or unenforceable, such invalidity or unenforceability shall not affect
any other terms of this Agreement, and such provision shall be interpreted,
construed or reformed to the extent reasonably required to render the same
valid, enforceable and consistent with the original intent underlying such
provision of this Agreement.

 

MERIX CORPORATION By:  

/S/ Linda V. Moore

Name:   Linda V. Moore Title:   EVP Human Resources and General Counsel

/S/ Allen L. Muhich

Allen Muhich